Exhibit 10.2

 

PROMISSORY NOTE

 

$7,500,000

August 29, 2008

Tulsa, Oklahoma

 

FOR VALUE RECEIVED, the undersigned, XETA TECHNOLOGIES, INC., an Oklahoma
corporation (“Maker”), promises to pay to the order of BANK OF OKLAHOMA, N.A.
(“Lender”), at its offices in Tulsa, Oklahoma, the principal sum of Seven
Million Five Hundred Thousand and No/100 Dollars ($7,500,000) or, if less, the
aggregate sum of advances made by Lender to Maker under the Revolving Credit and
Term Loan Agreement dated October 1, 2003 (as amended, the “Credit Agreement”)
between Maker and Lender, payable as follows (all capitalized terms used but not
defined herein shall have the meanings given in the Credit Agreement):

 

a.                                       Principal.  Principal shall be payable
on September 30, 2009 (“Maturity”).

 

b.                                      Interest.  Interest shall be payable on
the first day of each month, commencing the 1st day of September, 2008, and at
Maturity.  Interest shall accrue on the principal balance outstanding hereunder
and on any past due interest hereunder at a rate at all times equal to the Note
Rate (defined below).

 

“Note Rate” shall mean a rate at all times equal to the Adjusted Prime Rate or
the Adjusted LIBOR Rate, as elected by Maker pursuant to a properly made
Interest Rate Election (defined below); provided, that at the end of any
applicable Interest Period (defined below), the Note Rate shall revert to the
Adjusted Prime Rate unless a new Interest Rate Election has been properly made
by Maker.  The Adjusted Prime Rate and the Adjusted LIBOR Rate shall be
calculated, on any date of determination thereof, as follows:

 

Funded Debt to EBITDA

 

Adjusted
LIBOR Rate

 

Adjusted
Prime Rate

 

Greater than or equal to 2.50 to 1

 

LIBOR Rate plus 2.50%

 

Prime Rate minus .375%

 

Greater than or equal to 2.0 to 1 but less than 2.5 to 1

 

LIBOR Rate plus 2.00%

 

Prime Rate minus .375%

 

Greater than or equal to 1.50 to 1 but less than 2.0 to 1

 

LIBOR Rate plus 1.75%

 

Prime Rate minus .875%

 

Greater than or equal to 1.0 to 1 but less than 1.5 to 1

 

LIBOR Rate plus 1.50%

 

Prime Rate minus 1.125%

 

Less than 1.0 to 1

 

LIBOR Rate plus 1.25%

 

Prime Rate minus 1.125%

 

 

The Adjusted LIBOR Rate and Adjusted Prime Rate shall be recalculated on not
less than a quarterly basis, on the date on which the Lender is in receipt of
Maker’s most recent financial statements (and, in the case of the year-end
financial statements, audit report) for the fiscal quarter then ended (“Pricing
Date”).  The Note Rate shall be established based on the ratio of Funded Debt to
Cash Flow for the most recently completed fiscal quarter and the Note Rate
established on a Pricing Date shall remain in effect until the next Pricing
Date.  If the Maker has not delivered its financial statements by the date such
financial statements (and, in the case of the year-end financial

 

--------------------------------------------------------------------------------


 

statements, audit report) are required to be delivered under the Credit
Agreement, until such financial statements and audit report are delivered, the
Note Rate shall be the Prime Rate minus three hundred seventy-five thousandths
of one percent (0.375%).  If the Maker subsequently delivers such financial
statements before the next Pricing Date, the Note Rate established by such late
delivered financial statements shall take effect from the date of delivery until
the next Pricing Date.  In all other circumstances, the Note Rate established by
such financial statements shall be in effect from the Pricing Date that occurs
immediately after the end of the fiscal quarter covered by such financial
statements until the next Pricing Date. Each determination of the Note Rate made
by the Lender in accordance with the foregoing shall be conclusive and binding
on the Maker and the Lender if reasonably determined.  Any change in the Note
Rate resulting from a change in the Prime Rate shall be effective as of the
opening of business on the day on which such change in the Prime Rate becomes
effective.

 

“Funded Debt” (for purposes of this Note) shall mean all interest bearing debt.

 

“EBITDA” shall have the meaning given in the Credit Agreement.

 

“Interest Rate Election” means written notice from Maker to Lender no earlier
than twenty (20) days and no later than five (5) days prior to the contemplated
effective date, substantially in form and content as set forth on Exhibit “A”
hereto, whereby Maker may elect from time to time that interest shall accrue
hereunder at the Adjusted Prime Rate or the Adjusted LIBOR Rate.

 

“LIBOR Rate” means the London Interbank Offered Rate composite rate per annum
for U.S. Dollars for the applicable Interest Period which appears on the LIBOR
01 page of the Reuters information service on the day the Interest Rate Election
is received by Lender.  The LIBOR Rate shall remain fixed during the applicable
Interest Period.

 

“Interest Period” shall mean a period of time equal to the lesser of: (i) at the
election of the Maker, thirty (30), sixty (60), or ninety (90) days; or (ii) the
number of days between the contemplated effective date specified by the Maker in
the applicable Interest Rate Election and the maturity date hereunder.

 

“Prime Rate” means a rate which is subject to change from time to time based on
changes in an index which is the BOKF National Prime Rate, described as the rate
of interest set by BOK Financial Corporation, in its sole discretion, on a daily
basis as published by BOK Financial Corporation (“BOKF”) from time to time (the
“Index”).  The Index is not necessarily the lowest rate charged by Lender on its
loans and is set by Lender in its sole discretion.  If the Index becomes
unavailable during the term of this loan, Lender may designate a substitute
index after notifying Borrower.  Lender will tell Borrower the current index
rate upon Borrower’s request.  The interest rate change will not occur more
often than each day.  Borrower understands that Lender may make loans based on
other rates as well.  NOTICE:  Under no circumstances will the interest rate on
this Note be more than the maximum rate allowed by applicable law.  Whenever
increases occur in the interest rate, Lender, at its option, may do one or more
of the following:  (A) increase Borrower’s payments to ensure Borrower’s loan
will pay off by its original final maturity date, (B) increase Borrower’s
payments to cover accruing interest, (C) increase the number of Borrower’s
payments, and (D) continue Borrower’s payments at the same amount and increase
Borrower’s final payment.

 

If any payment shall be due on a Saturday or Sunday or upon any other day on
which state or national banks in the State of Oklahoma are closed for business
by virtue of a legal holiday for such banks, such payment shall be due and
payable on the next succeeding banking day and interest shall accrue to such
day.  All interest due hereon shall be computed on the actual number of days
elapsed (365 or 366) based upon a 360-day year.

 

2

--------------------------------------------------------------------------------


 

All payments under this Note shall be made in legal tender of the United States
of America or in other immediately available funds at Lender’s office described
above, and no credit shall be given for any payment received by check, draft or
other instrument or item until such time as the holder hereof shall have
received credit therefor from the holder’s collecting agent or, in the event no
collecting agent is used, from the bank or other financial institution upon
which said check, draft or other instrument or item is drawn.

 

From time to time the maturity date of this Note may be extended or this Note
may be renewed, in whole or in part, or a new note of different form may be
substituted for this Note and/or the rate of interest may be changed, or changes
may be made in consideration of loan extensions, and the holder, from time to
time, may waive or surrender, either in whole or in part, any rights,
guarantees, security interests or liens given for the benefit of the holder in
connection herewith; but no such occurrences shall in any manner affect, limit,
modify or otherwise impair any rights, guarantees or security of the holder not
specifically waived, released or surrendered in writing, nor shall any maker,
guarantor, endorser or any person who is or might be liable hereon, either
primarily or contingently, be released from such liability by reason of the
occurrence of any such event.  The holder hereof, from time to time, shall have
the unlimited right to release any person who might be liable hereon; and such
release shall not affect or discharge the liability of any other person who is
or might be liable hereon.

 

If any payment required by this Note to be made is not made when due, or if any
default occurs under any loan agreement or under the provisions of any mortgage,
security agreement, assignment, pledge or other document or agreement which
provides security for the indebtedness evidenced by this Note, the holder hereof
may, at its option, without notice or demand, declare this Note in default and
all indebtedness due and owing hereunder immediately due and payable.  Interest
from the date of default on such principal balance and on any past due interest
hereunder shall accrue at the rate of five percent (5%) per annum above the
nondefault interest rate accruing hereunder.  The Maker and any endorsers,
guarantors and sureties hereby severally waive protest, presentment, demand, and
notice of protest and nonpayment in case this Note or any payment due hereunder
is not paid when due; and they agree to any renewal, extension, acceleration,
postponement of the time of payment, substitution, exchange or release of
collateral and to the release of any party or person primarily or contingently
liable without prejudice to the holder and without notice to the Maker or any
endorser, guarantor or surety.  Maker and any guarantor, endorser, surety or any
other person who is or may become liable hereon will, on demand, pay all costs
of collection, including reasonable attorney fees of the holder hereof in
attempting to enforce payment of this Note and reasonable attorney fees for
defending the validity of any document securing this Note as a valid first and
prior lien.

 

Upon the occurrence of any default hereunder, Lender shall have the right,
immediately and without further action by it, to set off against this Note all
money owed by Lender in any capacity to the Maker or any guarantor, endorser or
other person who is or might be liable for payment hereof, whether or not due,
and also to set off against all other liabilities of Maker to Lender all money
owed by Lender in any capacity to Maker; and Lender shall be deemed to have
exercised such right of setoff and to have made a charge against such money
immediately upon the occurrence of such default even though such charge is made
or entered into the books of Lender subsequently thereto.

 

The holder of this Note may collect a late charge not to exceed an amount equal
to five percent (5%) of the amount of any payment which is not paid within ten
(10) days from the due date thereof, for the purposes of covering the extra
expenses involved in handling delinquent payments.  This late charge provision
shall not be applicable in the event the holder hereof, at its option, elects to
receive interest at the increased rate as provided hereunder in the event of
default.

 

3

--------------------------------------------------------------------------------


 

This Note is given for an actual loan of money for business purposes and not for
personal, agricultural or residential purposes, and is executed and delivered in
the State of Oklahoma and shall be governed by and construed in accordance with
the laws of the State of Oklahoma.

 

This Note constitutes an extension and renewal of and replacement for the
$7,500,000 Revolving Line Note dated September 5, 2007, from Maker to Lender.

 

 

XETA TECHNOLOGIES, INC.

 

 

 

 

 

By

/s/ Robert B. Wagner

 

 

 Robert B. Wagner, Chief Financial Officer

 

4

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

(Interest Rate Election Notice)

 

Bank of Oklahoma, N.A.

P. O. Box 2300

Tulsa, Oklahoma   74192-2300

Attn:   David Lamb, Senior Vice President

 

Re:                               Revolving Credit and Term Loan Agreement
(“Loan Agreement”) dated October 1, 2003, between XETA TECHNOLOGIES, INC.
(“Borrower”) and BANK OF OKLAHOMA, N.A. – Interest Rate Election

 

Ladies and Gentlemen:

 

Please be advised that no Initial Default or Matured Default exists under the
Loan Agreement, and the Borrower hereby provides the following interest rate
election:

 

A.                                   Revolving Line.  (Insert applicable
information as to the (i) Adjusted Prime Rate or (ii) Adjusted LIBOR Rate,
including requested interest rate period)

 

B.                                     Term Loan.  (Insert applicable
information as to the (i) Adjusted Prime Rate or (ii) Adjusted LIBOR Rate,
including requested interest rate period)

 

C.                                     Real Estate Loan.  (Insert applicable
information as to the (i) Adjusted Prime Rate or (ii) Adjusted LIBOR Rate,
including requested interest rate period)

 

 

“Borrower”

 

 

 

XETA TECHNOLOGIES, INC., an Oklahoma
corporation

 

 

 

 

 

By

 

 

 

 Robert B. Wagner, Chief Financial Officer

 

 

Date Received by Bank of Oklahoma:

 

 

--------------------------------------------------------------------------------